Exhibit 10.26

Director Compensation for
Non-Employee Members of Board
this will include Stonington directors post-IPO

 

REVISED APRIL 2007

 

Cash Compensation

 

 

 

Retainer

 

per qtr

 

Annual BOD Retainer (payable quarterly in advance)

 

$

30,000

 

$

7,500

 

Annual Audit Committee Chair Retainer (payable quarterly in advance)

 

$

10,000

 

$

2,500

 

Annual Other Committee Chair Retainer (payable quarterly in advance)

 

$

5,000

 

$

1,250

 

 

Meeting Fees

 

 

 

In Person

 

Telephonic

 

BOD

 

 

$

1,500

 

 

 

$

500

 

 

Any Committee

 

 

$

500

 

 

 

$

500

 

 

 

Restricted Stock

Any new non-employee director who has not been in our prior employ will receive
an initial grant of restricted stock with a fair market value of $30,000. Each
non-employee director shall receive an annual grant of restricted stock with a
fair market value of $30,000. The restricted stock awards will be granted to
each director upon election and will be vested on the first anniversary of the
date of grant. Awards of restricted stock after the initial grant shall be
prorated to accommodate situations where a director is initially elected other
than at an annual meeting.

Non-employee directors shall be reimbursed for travel expenses incurred in
attending Board of Directors and Committee meetings.

New Outside Directors added 2005 received:

Grants of 3,000 shares (2,500 shares post December 2006 reverse stock split)
that vest in One Year at $9.00 valuation $27,000


--------------------------------------------------------------------------------